        CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 PKG CONTRACTING, INC.,                           Case No. 20‐CV‐742 (NEB/ECW)

                      Plaintiff,

 v.                                              ORDER ON MOTIONS TO DISMISS,
                                                 TRANSFER/CHANGE VENUE, AND
 MNX, INC. and SMITH & LOVELESS,                FOR JUDGMENT ON THE PLEADINGS
 INC.,

                      Defendants.



       Plaintiff PKG Contracting, Inc. (“PKG”), brought this breach of contract action

against MNX, Inc. (“MNX”), and Smith & Loveless, Inc. (“S&L”), stemming from a

dispute over a price quotation that PKG allegedly relied upon in bidding for a wastewater

treatment project. S&L moved to dismiss MNX’s Third‐Party Complaint against it and

also to transfer venue to the United States District Court for the District of Kansas, in

accordance with the forum selection clause contained in the alleged contract. MNX

moved for judgment on the pleadings. For the reasons that follow, the Court grants S&L’s

motion to transfer and denies the remaining motions as moot.

                                     BACKGROUND

       The Court draws the following factual matter from PKG’s Amended Complaint

(ECF No. 37 (“Am. Compl.”)), matters necessarily embraced by that document, and

declarations filed as part of the record.

                                            1
         CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 2 of 9




   I.      The Parties, the Project, and the Sales Agreement

        PKG is a North Dakota‐based contractor that works on water and wastewater

treatment projects. (Am. Compl. ¶¶ 1, 9.) S&L, a Kansas corporation headquartered in

Kansas, manufactures and sells water and wastewater treatment equipment. (Id. ¶ 2; ECF

No. 58 (“Wickham Decl. 2”) ¶ 3.) MNX, a Minnesota corporation, is a sales representative

for wastewater treatment equipment manufacturers, including S&L. (Am. Compl. ¶ 3;

Wickham Decl. 2 ¶ 5.) In other words, MNX sells S&L’s equipment to contractors like

PKG. MNX’s relationship with S&L is governed by a Private Development Sales

Representation Agreement (the “Sales Rep Agreement”), which provides that MNX is

“strictly an independent contractor and is not [S&L’s] employee or agent for any

purpose.” (ECF No. 30‐1 (“Sales Rep Agreement”) ¶ 15.) The Sales Rep Agreement is to

be performed in accordance with Kansas law. (Id. ¶ 23.)

        PKG sought to bid for a contract on the Powder House Pass Waste Water

Treatment Project (the “Project”). (Am. Compl. ¶ 10.) In putting together its bid, PKG

needed equipment, and requested a term sheet and price quote from S&L and MNX. (Id.)

The term sheet listed the equipment to be sold and the terms under which S&L would

sell it, but it did not list the price (the “Term Sheet”). (Wickham Decl. 2, Ex. 1.) The Term

Sheet contains a forum selection clause under which PKG agreed “to submit to the

Jurisdiction of the State of Kansas and the venue for any disputes between the parties will

be in the . . . Federal District Court of Kansas.” (Id., Ex. 1 at 3.) S&L and MNX sent the



                                             2
             CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 3 of 9




price quote later and separately (the “Quote”). ECF No. 42 (“Enochs Decl.”) ¶ 5; id., Ex.

2.)

            After PKG received the final price from MNX, it bid and won the Project. It then

sent S&L a purchase order (the “Purchase Order”) to confirm its order for the equipment.

(Enochs Decl., Ex. 3.) It appears that neither the Term Sheet nor the Purchase Order was

signed by any of the parties. (Id., Exs. 1–3.) S&L and MNX then refused to honor the price.

(Am. Compl. ¶ 13.) PKG was forced to seek alternative products and services to fulfill its

obligations on the Project. (Id. ¶¶ 13–14.)

      II.      Procedural History

            PKG first sued only MNX. (ECF No. 1.) MNX then impleaded S&L as a Third‐Party

Defendant, and S&L moved to dismiss. (ECF Nos. 20, 27–32.) PKG then filed the

Amended Complaint, naming both MNX and S&L as Defendants.1 (Am. Compl.) The

Amended Complaint alleges two claims: breach of contract and promissory estoppel

related to MNX and S&L’s failure to honor the quoted price. (Am. Compl. ¶¶ 15–21.) S&L

and MNX filed answers to the Amended Complaint; MNX also filed a Crossclaim against

S&L, asserting the same claims contained in the Third‐Party Complaint. (ECF Nos. 49,

61.) S&L renewed its motion to dismiss the Third‐Party Complaint and also moved to




1 PKG filed the Amended Complaint outside of the window for amending pleadings
established by the Scheduling Order. (ECF No. 16.) Neither MNX nor S&L asks the Court
to strike or disregard the Amended Complaint. Accordingly, the Court views both MNX
and S&L as Defendants in this action.


                                                3
         CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 4 of 9




transfer venue to the District of Kansas. (ECF Nos. 52, 54); 28 U.S.C. § 1404(a). MNX then

moved for judgment on the pleadings as to PKG’s claims against it. (ECF Nos. 67–71.)

                                         ANALYSIS

        The Court has jurisdiction over the case because the parties are citizens of different

states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332.

   I.      Legal Standard

        The Court first addresses venue, because if the case is in the wrong forum, this

Court’s opinion on any substantive motion is unnecessary. The venue provision of the

United States Code provides that a case may be brought in one of three places: (1) a

judicial district where any defendant resides if all defendants reside in the same state;

(2) a judicial district where a “substantial part” of the claim arose; or (3) if the first two

options do not provide a proper venue, then the case may be brought in “any judicial

district in which any defendant is subject to the court’s personal jurisdiction with respect

to such action.” 28 U.S.C. § 1391(b).

        A party seeking to transfer a case must move under either 28 U.S.C. Section 1404(a)

or the common law doctrine of forum non conveniens. Atl. Marine Constr. Co. v. U.S. Dist.

Court for the W. Dist. of Tex., 571 U.S. 49, 60 (2013). When a party seeks to enforce a forum

selection clause, Section 1404(a) is the appropriate vehicle to do so. Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 32 (1988). Forum selection clauses in a valid contract are “prima

facie valid and are enforced unless they are unjust or unreasonable or invalid for reasons



                                              4
           CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 5 of 9




such as fraud or overreaching.” M.B. Rests., Inc. v. CKE Rests., Inc., 183 F.3d 750, 752 (8th

Cir. 1999). When parties to a contract agree to a forum selection clause, only under

extraordinary circumstances will the Court deny a motion to transfer, Atl. Marine Constr.,

571 U.S. at 62; In re Union Elec. Co., 787 F.3d 903, 909 (8th Cir. 2015), and the party

opposing transfer bears “a heavy burden of proof” to avoid transfer. M/S Bremen v. Zapata

Off‐Shore Co., 407 U.S. 1, 17 (1972).

          When considering a motion to transfer, the Court usually considers both private

and public interests. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981). Ordinarily, the

plaintiff’s choice of forum should rarely be disturbed, but when a forum selection clause

is at issue, the Court considers only the public interest factors and gives the plaintiff’s

forum choice no weight. Id.; Atl. Marine Constr., 571 U.S. at 63–64. The Court considers

the following public interest factors: the administrative difficulties due to court

congestion; the local interest of having localized disputes resolved close to home; and the

interest of having a trial in a diversity case in a forum that is familiar with the law

applicable to the case. Piper Aircraft Co., 454 U.S. at 241 n.6.

    II.      The Forum Selection Clause

          To prevail on a claim of breach of contract under Kansas law,2 a plaintiff must

show: (1) the “execution and existence of the contract alleged” in the complaint;


2 The Court applies Kansas law to PKG’s breach of contract claim because the Sales
Agreement states that this “Agreement is governed by and subject to the laws of the State
of Kansas.” (ECF No. 58, Ex. 1 at 3.)


                                               5
         CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 6 of 9




(2) consideration; (3) performance or willingness to perform in compliance with the

contract alleged; and (4) breach. Com. Credit Corp. v. Harris, 510 P.2d 1322, 1325

(Kan. 1973). To form a contract, there must be: (1) a promisor and promisee with legal

capacity; (2) assent by the parties to the terms of the contract; (3) consideration; and (4) it

must not be void. O’Neill v. Herrington, 317 P.3d 139, 144 (Kan. Ct. App. 2014). Whether a

contract exists is a question of fact. Id.

       PKG alleges that it made its bid on the Project in reliance on a quote from S&L and

MNX. (Am. Compl. ¶ 10.) The Quote alone, however, contains only the price of the goods

to be sold. (See Enochs Decl., Ex. 2 (email from MNX giving only the price for the

equipment and not details such as the equipment sought and shipping or liability

provisions, among others).) For a contract to be formed, there must be terms, O’Neill, 317

P.3d at 144, and the only document supplying those terms is the Term Sheet. (ECF No.

58, Ex. 1, at 1–5.) For PKG to succeed on its breach of contract claim against MNX and

S&L, it must prove that the Term Sheet plus the Quote constituted a contract. See O’Neill,

317 P.3d at 144 (stating that the parties to a contract must assent to its terms). One of the

terms on the Term Sheet is the forum selection clause mandating resolution of disputes

arising from the contract in a Kansas courtroom. (ECF No. 58, Ex. 1 at 3.)

       PKG and MNX, arguing against the venue motion, note that the Term Sheet,

Quote, and Purchase Order are all unsigned and that therefore those documents (and the

forum selection clause) are unenforceable. (ECF No. 64 at 4; ECF No. 65 at 2.) PKG,



                                              6
        CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 7 of 9




however, cannot deny the terms of a contract under which it seeks to recover—it is

estopped from doing so. See Steckline Commc’ns, Inc. v. Journal Broad. Grp. of Kan., Inc., 388

P.3d 84, 92 (Kan. 2017) (“The policy underlying equitable estoppel is that it would be

unconscionable to allow a person to maintain a position inconsistent with one in which

he or she . . . benefit[ed].”) (quotation omitted); see also Bahamas Sales Assoc., LLC v. Byers,

701 F.3d 1335, 1342 (11th Cir. 2012) (“[I]n essence, equitable estoppel precludes a party

from claiming the benefits of some of the provisions of a contract while simultaneously

attempting to avoid the burdens that some other provisions of the contract impose.”).

This doctrine has a “flexible application.” Steckline Commc’ns, 388 P.3d at 92. Although

equitable estoppel ordinarily requires that one party act or do something to induce the

other party to believe a certain set of facts existed (and act in reliance upon that belief), it

has broad application and may even serve to establish elements of a contract. Id. The

Kansas Supreme Court has directed that equitable doctrines like estoppel are to be

applied “in order to vindicate [the] fundamental goals which are embedded in the

requirements of justice and sound public policy.” Id. In this instance, where PKG seeks

to recover under a contract that contains a forum selection clause, “it would be

unconscionable to allow [PKG] to maintain a position inconsistent” with the terms of the

contract that it seeks to enforce. Id. The Court concludes that the forum selection clause

is valid as to PKG.




                                               7
           CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 8 of 9




          If MNX is found liable to PKG, then MNX likewise would seek to recover from

S&L under the Term Sheet, so the forum selection clause is also valid as to MNX. (See ECF

No. 40 at 5 (“This ‘contract’ with PKG[—the Sales Agreement—]is the very contract that

MNX is now basing its suit against Smith & Loveless on.”).)

   III.      The Propriety of Transfer

          Having concluded that the Term Sheet contains a valid forum selection clause, the

Court turns to whether that clause is enforceable. The Court concludes that PKG and

MNX have not met their “heavy burden of proof” to show that transfer is inappropriate

here. M/S Bremen, 407 U.S. at 17.

          First, although a forum selection clause may be unenforceable if it is unjust or

unreasonable due to fraud or overreaching, M.B. Rests., Inc., 183 F.3d at 752, neither PKG

nor MNX argues that either fraud or overreaching exists here. Second, the public interest

factors do not weigh in favor of transfer. PKG and MNX advance no argument, and

provide no evidence, that transferring the case will contribute to court congestion.

Resolution of the case close to home favors Kansas, rather than Minnesota, as does the

interest of having a trial in a forum familiar with the governing law, because Kansas law

governs the dispute. Accordingly, PKG and MNX have not met their burden to show that

transfer is inappropriate. The Court grants S&L’s motion to transfer and orders the case

transferred to the District of Kansas.




                                              8
       CASE 0:20-cv-00742-NEB-ECW Doc. 78 Filed 12/14/20 Page 9 of 9




      IV.      The Remaining Motions

      Because the Court orders the case transferred, it does not reach S&L’s Motion to

Dismiss MNX’s Third‐Party Complaint or MNX’s Motion for Judgment on the Pleadings.

The Court denies these motions as moot.

                                      CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

            1. Smith & Loveless, Inc.’s, Motion to Transfer/Change Venue (ECF No. 54) is

               GRANTED;

            2. Smith & Loveless, Inc.’s, Amended Motion to Dismiss/General (ECF No. 52)

               is DENIED AS MOOT;

            3. MNX, Inc.’s, Motion for Judgment on the Pleadings (ECF No. 67) is

               DENIED AS MOOT;

            4. The Clerk of Court is directed to transfer this case to the United States

               District Court for the District of Kansas.

Dated: December 14, 2020                          BY THE COURT:

                                                  s/Nancy E. Brasel
                                                  Nancy E. Brasel
                                                  United States District Judge




                                              9
